IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,127



                      EX PARTE JERRY LEE ALVAREZ, Applicant



          ON APPLICATION FOR A WRIT OF HABEAS CORPUS
     CAUSE NO. 06-CR-4126-G IN THE 319 TH JUDICIAL DISTRICT COURT
                        FROM NUECES COUNTY



        Per curiam.

                                           OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant entered an open plea of guilty to

burglary of a habitation, and was sentenced to fifty years’ imprisonment.

        Applicant contends, inter alia, that his counsel rendered ineffective assistance because he

failed to timely file a notice of appeal. We remanded this application to the trial court for findings

of fact and conclusions of law.

        The trial court has determined that trial counsel failed to timely file a notice of appeal. We
                                                                                                       2

find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the

judgment of conviction in Cause No. 06-CR-4126-G from the 319th Judicial District Court of Nueces

County. Applicant is ordered returned to that time at which he may give a written notice of appeal

so that he may then, with the aid of counsel, obtain a meaningful appeal. All time limits shall be

calculated as if the sentence had been imposed on the date on which the mandate of this Court issues.

We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps to file

a written notice of appeal in the trial court within 30 days after the mandate of this Court issues.

       Applicant's remaining claims are dismissed. See Ex parte Torres, 943 S.W.2d 469 (Tex.

Crim. App. 1997).




Delivered: April 1, 2009
Do Not Publish